Citation Nr: 1739576	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO. 14-10 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1959 to January 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran's case has been advanced on the docket pursuant to the provisions of 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.900(c) (2016).


FINDING OF FACT

The preponderance of the evidence fails to establish that the Veteran's current bilateral sensorineural hearing loss had its onset in service nor manifested within one year following service discharge.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist, other than what is discussed immediately below. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran's representative has requested a new examination. Specifically, the representative states that VA has not made a finding about the Veteran having acoustic trauma in service and that the examiner did not consider whether the Veteran had acoustic trauma in service or the Veteran's job while in service in providing the medical opinion. 

The Board has carefully considered this allegation. The representative misstates the opinion provided by the examiner. The examiner did not state that it was less likely as not that the Veteran's hearing loss had its onset in service, but rather that he could not provide an opinion based on the service treatment records. The examiner did not notice that a January 1963 Report of Board of Medical Survey shows that the medical professional assigned a 1 in assessing the Veteran's hearing under the PULHES profile system, indicating a high level of fitness. See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran's capacity and stamina ("P"); upper extremities ("U"); lower extremities ("L"); hearing ("H"); eyes ("E") and psychiatric condition ("S"); assessed on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)). While the examiner did not address this record, the Board finds that remanding the claim again for a new examination to consider this record would be seeking a negative medical opinion, as this finding does not support hearing loss having its onset during the Veteran's service. 

While the examiner did not state in the report that the Veteran was exposed to acoustic trauma, the Board does not find that such makes the January 2014 examination inadequate, as there was a finding at service discharge that the Veteran's hearing was at a high level of fitness, even if acoustic trauma was accepted.  

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Where a chronic disease such as an organic disease of the nervous system (such as sensorineural hearing loss) becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease may be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic." Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim. 38 C.F.R. § 3.303(b). But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

III. Hearing Loss

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran seeks entitlement to service connection for bilateral hearing loss, contending that his bilateral hearing loss began in service in 1962.

The Veteran's service treatment records (STRs) are absent for any mention, complaint, diagnosis or treatment for a hearing disability. In an STR dated November 21, 1960 for reenlistment into the Navy, as mentioned above, the Veteran's hearing tests results were WV (whispered voice) 15/15, SV (spoken voice) 15/15 bilaterally. Additionally, in a January 1963 Report of Board of Medical Survey, the medical professional assigned a 1 in the assessment of the Veteran's hearing under the PULHES profile system, indicating a high level of fitness. See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran's capacity and stamina ("P"); upper extremities ("U"); lower extremities ("L"); hearing ("H"); eyes ("E") and psychiatric condition ("S"); assessed on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)). 

The Veteran received a VA audiological examination in April 2012. During the examination the Veteran reported military noise exposure from gunfire without hearing protection. The Veteran claimed that his hearing loss impacted the ordinary conditions of his daily life, including the ability to work, because he was unable to comprehend what was being said on many occasions.

The examiner concluded that he could not test the Veteran's pure tone thresholds. The examiner stated that behavioral results were inconsistent and could not be used. The examiner also stated that the speech reception thresholds in the left and right ears were not consistent with his pure tone averages, or his ability to answer questions presented at 45 dB in the right ear. The examiner stated that the test results were not valid for rating purposes, and were not indicative of organic hearing loss. The examiner stated that the Veteran would have to be retested. The examiner also stated that the use of a speech discrimination score is not appropriate for this Veteran because of language difficulties, cognitive problems inconsistent speech discrimination scores, etc. that make combined use of pure tone average and speech discrimination scores inappropriate.

In January 2014, the Veteran received another VA audiological examination. During the examination, the Veteran reported that his hearing loss impacted ordinary conditions of daily life including the ability to work because he had difficulty hearing in crowds and noisy rooms. Pure tone thresholds at indicated frequencies had the following results:

Hertz	500	1000	2000	3000	4000	Average	CNC%
Right	20	15	15	30	45	26		100%
Left	20	15	20	30	40	26		100%

The examiner found sensorineural hearing loss in the frequency range of 500-4000 Hertz in the left and right ears. The examiner noted that the Veteran may have hearing loss at a level that is not considered to be a disability for VA purposes. The examiner noted that this can occur when the auditory thresholds are greater than 25 dB at one or more frequencies in the 500-4000 Hz range.

The examiner concluded that he could not determine a medical opinion regarding the etiology of the Veteran's bilateral hearing loss without resorting to speculation. The reason for this, according to the examiner, is that there were only two hearing screenings found in the Veteran's service records. The first screening was performed on June 18, 1959 and the second was performed on November 21, 1960. The examiner stated that both screenings were whisper voice tests and revealed 15/15 bilaterally. The examiner stated that the whisper voice test was a crude screening, and it offered no frequency specific threshold data and could not support or refute the presence of hearing loss at the time of testing. In addition, the examiner stated that there was no exit examination found in the records, therefore it could not be determined whether or not a threshold shift did occur in the military.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss. The Veteran contends that his hearing loss began in 1962. However, as noted above, in January 1963, an examiner assigned a 1 under the PULHES system as to the Veteran's hearing, which is indicative of a high level of fitness. This tends to establish that the Veteran did not have decreased hearing at the time of his separation, which does not support the Veteran's claim that his hearing loss began in 1962. Additionally, the Veteran first filed a compensation claim for hearing loss in 2011, which is almost 50 years after service discharge. While not dispositive, the passage of 49 years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board finds that the determination by a medical professional that the Veteran had a high level of fitness regarding his hearing is evidence that weighs against the Veteran's allegation of bilateral hearing loss having its onset during service. The Board accords high probative value to this record, as it was created contemporaneously with the Veteran's service and right before he was discharged. 

The Board notes that VA has provided two examinations to the Veteran, with the first examiner stating that the examination results were not valid and the second examiner stating that an opinion could not be provided without speculation. 

The U.S. Court of Appeals for Veterans Claims has established that there are circumstances where there is a legitimate inconclusive opinion, such as when an examiner has done all that is reasonably should be done to become informed about a case and the inability to render the requested opinion is adequately explained by the examiner. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) ("In general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner."). 

The Board finds that the January 2014 examiner provided an explanation for why an opinion could not be rendered, as he explained that the testing done in service would not support or refute the presence of hearing loss at the time of testing, which the Board finds establishes a basis for the inconclusive opinion. Service connection may not be established on the basis of speculation. See 38 C.F.R. § 3.102 (2016) ("By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility."). In other words, this opinion does not support the Veteran's claim.

While the Veteran has attributed his current bilateral hearing loss disability to service, the Board finds that, under the specific facts of this case that show that the Veteran had a high level of fitness regarding his hearing at service discharge with the first evidence of hearing loss shown 49 years later, the Veteran does not have the requisite medical expertise to render a competent medical opinion regarding the relationship between current bilateral hearing loss and active service. Such an opinion as to causation of bilateral hearing loss relies primarily on medical knowledge of the nervous system. Such observations and testing are not amenable to a lay person, and additionally involve understanding of complex processes of the nervous system to diagnose and assess etiology. The question of the etiology, which involves the ruling in or out of multiple potential etiologies, is too complex to be addressed by a layperson. See Kahana, 24 Vet. App. at 439-440 (ACL injury is too medically complex for lay observation).

As detailed above, there is no credible evidence of in-service hearing loss in service. The Board finds it particularly probative that the Veteran was assigned a high level of fitness in his hearing at service discharge. The record also does not contain any competent evidence that the Veteran's hearing loss disability is related to service. Thus, all of the elements necessary for entitlement to service connection have not been met.

The evidence does not show that the Veteran had a hearing loss disability in service, or that hearing loss was manifested to a compensable degree within one year following his discharge from service. Therefore, service connection for hearing loss disability on the basis that such disability became manifest in service, and persisted, or on a presumptive basis (as a chronic disease of the nervous system under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309) is not warranted. 

As hearing loss (as organic disease of the nervous system) is a listed chronic disease, the Board has also considered whether service connection for hearing loss based on continuity of symptomatology is warranted. However, continuity of symptomatology is not shown, as hearing loss was first noted decades after service. The earliest history provided in a clinical setting merits greater probative value than the more recent assertions to the contrary. Therefore, the Board finds that service connection for bilateral hearing loss based on continuity of symptomatology is not warranted and the claim must be denied.

The Veteran has been afforded the benefit of the doubt where appropriate. However, after an extensive review of the Veteran's service records, VA medical records, and lay statements there is no evidence of an in service occurrence of a hearing injury in the Veteran's records to establish a basis to award service connection for a bilateral hearing disability. See 38 C.F.R. § 3.102.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a bilateral hearing disability. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).
ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.




____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


